Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered November 17, 2006, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant pleaded guilty to criminal possession of a weapon in the third degree and was thereafter sentenced, in accordance with the plea agreement, to two years in prison and three years of postrelease supervision. Defendant now appeals, arguing that the sentence imposed was harsh and excessive. We disagree. On the record before us, we do not find that County Court abused its discretion or that there are any extraordinary circumstances warranting a modification of the sentence in the interest of justice (see People v Ryan, 46 AD3d 1125, 1128 [2007]). Accordingly, the judgment is affirmed.
Spain, J.E, Carpinello, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed.